Citation Nr: 1800893	
Decision Date: 01/08/18    Archive Date: 01/19/18

DOCKET NO.  17-33 275	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for a psychiatric disorder.

2.  Entitlement to service connection for a psychiatric disorder, also claimed as secondary to a service-connected disability.

3.  Entitlement to service connection for a cervical spine (neck) disability.

4.  Entitlement to service connection for a bilateral knee disability, claimed as knee replacement.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

T. Adams, Counsel


INTRODUCTION

The Veteran served on active duty from July 1973 to July 1976.

These matters come before the Board of Veterans' Appeals (Board) on appeal from March 2013 and April 2016 rating decisions from the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  The March 2013 rating decision denied service connection for a bilateral knee replacement.  An April 2016 rating decision continued the prior denial of service connection for a bilateral knee replacement and denied service connection for depression and a neck disability.

Although a Veteran may only claim service connection for a particular psychiatric disorder, the claim cannot be a claim limited only to that diagnosis, but must rather be considered a claim for any mental disability that may be reasonably encompassed.  Clemons v. Shinseki, 23 Vet. App. 1 (2009). The Board will consider entitlement to all psychiatric diagnoses raised by the record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (West 2).

The issues of entitlement to service connection for a psychiatric disorder and bilateral knee and neck disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).
	
FINDINGS OF FACT

1. In an unappealed decision, dated in July 2014, the RO denied a claim for service connection for depression.

2. The evidence received since the RO's July 2014 decision, which denied a claim for service connection for a psychiatric disorder (claimed as depression), which was not previously of record, and which is not cumulative of other evidence of record, raises a reasonable possibility of substantiating the claim.


CONCLUSION OF LAW

New and material evidence has been received since the RO's July 2014 decision, which denied a claim for service connection for depression, is reopened.  38 U.S.C. § 5108 (West 2012); 38 C.F.R. § 3.156 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran most recently filed a request to reopen his claim for entitlement to service connection for anxiety and depressive mood disorder in December 2015.  At the time of his last final denial, evidence of record included service treatment records.

Since the last final denial, evidence added to the record includes the Veteran's statements, October 2017 hearing testimony, and VA treatment records and hospital records, and private treatment records.

Based on a review of this new evidence, and the low standard for reopening claims, the Board finds that the new and material criteria under 38 C.F.R. § 3.156 (a) have been satisfied, and the claim for service connection for a psychiatric disorder is reopened.

ORDER

New and material evidence to reopen a claim of entitlement to service connection for a psychiatric disorder has been received; to this extent, the appeal is granted.


REMAND

The Veteran contends that he has a bilateral knee and cervical spine disabilities related to various duties in the deck division which included securing equipment and supplies such as tanks, vehicles, and large boxes which weighed over one-hundred pounds.  These duties required bending down on his knees.  The records reflect that the Veteran underwent a left knee operation as early as 1979.  See, June 2017 VA Form 9.  He also contends that his neck disability is due to carrying heavy items during service.  See, Hearing Transcript at page 13.

With regard to the psychiatric disorder claim, the Veteran stated that it is related to physical problems, tinnitus, and severe pain.  Form 9.  He also testified that he had depression due to his overseas trips during service including prejudice and fellow serviceman trying to kill one another.  See, Hearing Transcript at pages 8 to 9.  He also contends that he has a psychiatric disorder that is related to his service-connected tinnitus.  Id., at page 10.

The Veteran has not yet been afforded VA examinations with regard to his claims for service connection for bilateral knee and neck disabilities and psychiatric disorder.  On remand, VA examinations and medical opinions regarding the etiology of his claimed disabilities should be obtained.

The Veteran also testified that he is in receipt of disability benefits from the Social Security Administration (SSA), in part, for his psychiatric disorder.  Since the Board is remanding this case for further development, VA should also attempt to obtain these records.

The Veteran also testified that he received private treatment for his bilateral knee disability and depression.  On remand, any additional private treatment records should be obtained.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Contact the Veteran and request that he either submit, or provide VA sufficient information and authorization to obtain, any records of recent private treatment records that have not been associated with the claims file.

2. Obtain all records from the Social Security Administration, to include all awards of disability benefits and any underlying records used in reaching the determination.  All efforts to obtain Social Security records should be fully documented, and a negative response must be provided if records are not available.\

3. After the foregoing has been completed, schedule the Veteran for a VA examination which addresses the nature and etiology of all currently diagnosed psychiatric disorders.  The claims file must be provided to the examiner for review.  All indicated tests and studies should be performed.  The claims file, including a copy of this remand, must be made available to the examiner for review who should indicate that the claims file was reviewed. The examiner is asked to provide an opinion on the following:

a) Is it at least as likely as not (50 percent or more probability) that any psychiatric disorder had its onset in or is etiologically-related to the Veteran's active duty service? If a psychosis is diagnosed, the examiner should indicate whether it was manifested within one year after the Veteran's period of active duty.

b) Is it at least as likely as not (50 percent probability or more) that any currently-diagnosed psychiatric disorder is (a) proximately due to or the result of the Veteran's service-connected disabilities, or is (b) aggravated or permanently worsened by his service-connected disabilities?  If it is determined that the psychiatric disorder is related to a service-connected disability, to the extent possible, the examiner should indicate the approximate degree of disability or baseline before the onset of aggravation.

The report of examination should include the complete rationale for all opinions expressed. 

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

Note: The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.

Note: The requested opinions on aggravation should be premised on the baseline level of severity of the disorder before the onset of aggravation, or by the earliest medical evidence created at any time between the onset of aggravation and the examiner's current findings.
If an opinion cannot be rendered without resorting to speculation, the physician should explain why it would be speculative to respond.

4. Schedule the Veteran for a VA examination which addresses the nature and etiology of the Veteran's bilateral knee and neck disabilities.  The claims file must be provided to the examiner for review.  All indicated studies and tests should be performed.  The claims file, including a copy of this remand, must be made available to the examiner for review who should indicate that the claims file was reviewed.

The examiner is asked to provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's currently diagnosed bilateral knee and neck disabilities are related to the Veteran's service.

The report of examination should include the complete rationale for all opinions expressed. 

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

If an opinion cannot be rendered without resorting to speculation, the physician should explain why it would be speculative to respond.
5. After completing the above actions, and any other development as may be indicated by any response received as a consequence of the action taken in the paragraph above, the claims must be readjudicated.

If the claims remain denied, a supplemental statement of the case must be provided to the Veteran and after the Veteran has had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


